Case
 Case3:17-cv-00060-HLA-PDB
      18-56014-jrs Doc 127 Document
                           Filed 05/23/19
                                      50-1 Entered
                                           Filed 12/27/19
                                                   05/23/19Page
                                                            10:58:14
                                                                1 of 3 PageID
                                                                       Desc Main
                                                                              435
                           Document Page 1 of 3




    IT IS ORDERED as set forth below:



    Date: May 23, 2019
                                                     _____________________________________
                                                                 James R. Sacca
                                                           U.S. Bankruptcy Court Judge

   _______________________________________________________________




                          IN THE UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF GEORGIA
                                     ATLANTA DIVISION

  IN RE:
                                                       CHAPTER 11
  CHESTNUT FIRM, LLC d/b/a THE
  CHESTNUT FIRM, LLC,                                  CASE NO. 18-56014-jrs

        Debtor.
  BFG LOAN HOLDINGS, LLC,

                Movant,
                                                      CONTESTED MATTER
  v.

  CHESTNUT FIRM, LLC d/b/a THE
  CHESTNUT FIRM, LLC,

               Respondents.


                                    ORDER DISMISSING CASE

               THIS MATTER came before the Court on May 22, 2019, the Emergency Motion of BFG

  LOAN HOLDINGS, LLC (“BFG”) for Entry of an Order: (1) requiring the Debtor Chestnut




 33526035 v1
Case
 Case3:17-cv-00060-HLA-PDB
      18-56014-jrs Doc 127 Document
                           Filed 05/23/19
                                      50-1 Entered
                                           Filed 12/27/19
                                                   05/23/19Page
                                                            10:58:14
                                                                2 of 3 PageID
                                                                       Desc Main
                                                                              436
                           Document Page 2 of 3



  Firm, LLC d/b/a The Chestnut Firm, LLC (“Debtor”) to make an immediate accounting of its use

  of all of BFG’s cash collateral since the Petition Date, (2) requiring the Debtor to allow BFG

  and/or its agents immediate access to the Debtor’s books, records and electronic files for

  inspection and audit, (3) granting BFG a super-priority administrative expense claim, and (4)

  dismissing this chapter 11 case (the “Emergency Motion”) [Dkt. 117].

               Present at the hearing were counsel for the Debtor, Cameron M. McCord and Leon

  S. Jones, counsel for BFG, Graham H. Stieglitz, David S. Weidenbaum for the Office of the

  United States Trustee and Matthew Macy for The Porter Firm, the largest unsecured creditor.

  The Court also heard from the Debtor’s representative, Christopher Moore Chestnut. BFG, the

  United States Trustee and The Porter Firm all supported dismissal of the case.

               After considering the presentations of the parties at the hearing, the papers and pleadings

  filed with the Court and all other matters of record, for all the reasons stated on the record, the

  Court finds cause exists to dismiss this case. Accordingly, it is hereby:

               ORDERED that this chapter 11 case is hereby DISMISSED.

                                              END OF ORDER

 ORDER PREPARED AND SUBMITTED BY:

 BURR & FORMAN LLP
 /s/ Graham H. Stieglitz
 Graham H. Stieglitz
 Georgia Bar No. 682047
 Valerie K. Richmond
 Georgia Bar No. 142188

 Attorneys for BFG Loan Holdings, LLC

 Suite 1100, 171 Seventeenth Street, N.W.
 Atlanta, Georgia 30363
 (404) 815-3000 [dial]
 (404) 817-3244 [telecopier]
 gstieglitz@burr.com
 vrichmond@burr.com
 33526035 v1                                           2
Case
 Case3:17-cv-00060-HLA-PDB
      18-56014-jrs Doc 127 Document
                           Filed 05/23/19
                                      50-1 Entered
                                           Filed 12/27/19
                                                   05/23/19Page
                                                            10:58:14
                                                                3 of 3 PageID
                                                                       Desc Main
                                                                              437
                           Document Page 3 of 3


                               DISTRIBUTION LIST

                                Cameron M. McCord
                               Jones & Walden, LLC
                                21 Eighth Street, NE
                               Atlanta, Georgia 30309

                             Christopher Moore Chestnut
                             1201 W. Peachtree Street NE
                                     Suite 2300
                               Atlanta, Georgia 30309

                                David S. Weidenbaum
                          Office of the United States Trustee
                           362 Richard B. Russell Building
                              75 Ted Turner Drive, SW
                               Atlanta, Georgia 30303

                                Matthew D. Macy
                         Cohen Cooper Estep & Allen, LLC
                        3330 Cumberland Blvd, SE, Suite 600
                              Atlanta, Georgia 30339

                                Victor W. Newmark
                               Wiles & Wiles, LLP
                          800 Kennesaw Avenue, Suite 400
                           Marietta, Georgia 30060-7946

                                   A. Todd Sprinkle
                          Parker Poe Adams & Bernstein LLP
                         1180 Peachtree Street NE, Suite 3300
                                Atlanta, Georgia 30309

                                Christine R. Etheridge
                      Wells Fargo Vendor Financial Services LLC
                                   1738 Bass Road
                                Macon, Georgia 31210

                                   Jason Sutherland
                           1625 S. Congress Ave., Suite 200
                             Delray Beach, Florida 33445

                                Graham H. Stieglitz
                                Burr & Forman LLP
                           171 17th Street NW, Suite 1100
                               Atlanta, Georgia 30363



 33526035 v1                              3
